Citation Nr: 0835363	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  00-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right leg disability, 
as secondary to a service-connected left leg disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to June 
1957.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for a right leg disability, secondary to a 
service-connected left leg disability.

The Board remanded the claim in March 2001 and June 2003 for 
further development.

The veteran appeared and gave testimony before a hearing 
officer at the RO in March 2000 and before the undersigned 
Veteran's Law Judge at the Board in May 2004.  Transcripts of 
both hearings are of record.

In a December 2004 decision, the Board denied the veteran's 
claim for service connection for a right leg disability.

In November 2006, the Court of Appeals for Veterans Claims 
(Court) set aside the Board's December 2004 decision and 
remanded this claim for readjudication.

The Board again denied the claim in June 2007.  In April 
2008, the veteran's attorney and VA's Office of General 
Counsel filed a joint motion requesting that the Court vacate 
the Board's decision in part and remand the case for further 
development and readjudication.  The Court granted the joint 
motion in an April 2008 order and remanded the claim to the 
Board for further proceedings consistent with the joint 
motion.



FINDING OF FACT

The veteran's right leg disability is a result of his 
service-connected left leg disability.


CONCLUSION OF LAW

The criteria for service connection for a right leg 
disability, secondary to a service-connected left leg 
disability, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006 & 
2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

However, as the Board is granting the claim for service 
connection for a right leg disability, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).  Service connection may also be 
granted on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA must give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

In this case, the veteran claims that he has a right leg 
disability that is related to his left leg disability.  The 
veteran was granted service connection for left leg and left 
foot disabilities in September 1989.  As noted in the joint 
motion (p. 2), the veteran has been diagnosed with mild 
anesthesia of the right foot and distal calf.  The question 
here is therefore whether this right leg disability is 
related to the service-connected left leg disability.  There 
are multiple medical opinions that address this question.

The VA physician (Dr. E.S.) who diagnosed right foot and 
distal calf anesthesia on the November 1999 VA examination, 
offered an opinion as to the etiology of this right leg 
disability in an October 2001 addendum.  He wrote that the 
veteran's left leg and back pain since service "has 
initiated right leg disability as he made compensatory 
adjustment in gait and posture."  The same VA physician 
subsequently conducted an examination of the veteran in March 
2003, and opined that his right ankle symptoms were not 
secondary to his service-connected left ankle disability.  In 
addition, in September 2003, a different VA physician 
concluded, after examining the veteran, that the veteran's 
right leg disability is not likely due to his left leg 
disability.

Although the March and September 2003 opinions each included 
an explanation as to why the physicians reached their 
conclusions, the parties to the joint motion found that 
neither physician's rationale was adequate.  See Joint 
motion, at 2-3.  In light of the inadequacy of the two 
opinions indicating that the veteran's right leg disability 
is not related to his left leg disability, and the fact that 
Dr. E.S. in his March 2001 opinion explained the rationale 
for his conclusion, i.e., that the veteran's pain from left 
leg and back disabilities resulted in gait and posture 
adjustments which in turn caused his current right leg 
disability, the Board finds that the March 2001 opinion 
supporting the claim and the March and September 2003 
opinions against it are of about equal weight.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).

As there is thus an approximate balance of positive and 
negative evidence as to the claim for service connection for 
right leg disability, secondary to a service-connected left 
leg disability, the benefit-of-the-doubt doctrine requires 
that this claim be granted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2007); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a right leg disability, 
secondary to a service- connected left leg disability, is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


